Citation Nr: 1638867	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected acid peptic disorder/gastrointestinal reflux disease (GERD), status post duodenal ulcer disease, post gastrectomy, hiatal hernia, and non-erosive gastritis of anastomos (hereinafter gastric disorder).

2.  Entitlement to an effective date prior to March 1, 2015 for total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to an effective date prior to May 25, 2010 for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran and Observer


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
December 2008, July 2010, and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer in April 2008 and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2011.  Transcripts are of record.

The issue of service connection or special monthly compensation for the removal of a creative organ has been raised by the record in the Veteran's January 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an effective date prior to October 9, 2012 for TDIU, entitlement to service connection for left ear hearing loss, entitlement to an initial compensable rating for right ear hearing loss, and entitlement to an effective date prior to May 25, 2010 for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 9, 2012, the Veteran's gastric disorder has been manifested by pain, vomiting, and regurgitation, but have not been manifested by symptoms of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

2.  Effective October 9, 2012, the Veteran's gastric disorder has been manifested by heartburn two hours after eating; nocturnal reflux; frequent belching and burping; vomiting on a daily basis, sometimes food and sometimes bile; and weight loss.

3.  The evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities on October 9, 2012.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2012, the criteria for a rating in excess of 30 percent for gastric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  Effective October 9, 2012, the criteria for a rating of 60 percent for gastric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for an effective date of October 9, 2012 for the award of a TDIU have been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

In the Veteran's August 2009 notice of disagreement, the Veteran contended that a rating in excess of 30 percent was warranted for epigastric distress which was as frequent as two to three times per week and included nausea and fever.  In his January 2010 VA Form 9, he contended he had part of stomach removed and that the condition effected every aspect of his social life, his personal life, and his ability to sleep.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's gastric disorder is currently evaluated as 30 percent under DC 7308-7346.  Diseases of the digestive system, particularly within the abdomen, that while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Thus, despite the Veteran's diagnoses of acid peptic reflux disorder/gastroesophageal reflux disease, status post duodenal ulcer disease, post gastrectomy hiatal hernia, and non-erosive gastritis of anastomos, he will be rated under DC 7346 for hiatal hernia as his symptoms most closely approximate the symptoms provided under DC 7346 and DC 7346 provides the higher rating.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  The next higher rating of 30 percent is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.

A.  Prior to October 9, 2012

The Veteran filed his claim to reopen his claim for service connection for ulcer, reflux, and GERD in January 2006.

Records from Social Security Administration show that the Veteran was awarded benefits in 2004 based on severe impairments which included GERD.  November 2005 private treatment records show a colonscopy which found polyps in the traverse colon, polyps in the sigmoid colon, diverculitis of the sigmoid colon, and Grade 1 hemorrhoids.  The Veteran was diagnosed with diverculitis.  February 2006 private treatment records showed significant dyspepsia and reflux which was worse at night and without pain and the Veteran was diagnosed with GERD.  March 2006 private treatment records showed mucosa suggestive or Barrett's esophagus (biopsy), small hiatal hernia, previous Bilroth I of antrum, erythema and granularity in the anastomosis compatible with non-erosive gastritis (biopsy), normal mucosa in the second part of the duodenum (biopsy), and no significant gastric stasis.  March 2006 private treatment records show he had mild pain in the left upper quadrant and he had regurgitation of bilious material from the stomach up into his chest and sometimes expectorated it.   It was noted that the Veteran was taking Nexium and was diagnosed with delayed gastric emptying suspected with bile reflux, possible small bowel bacterial overgrowth, and pain in the right and left upper quadrants which may be flexure syndromes from retained stool or gas.  Private treatment records in 2007 continued to show chronic reflux and diverticulosis.

In a May 2007 letter, the Veteran's private treating physician, Dr. Lee, stated that the Veteran had chronic acid reflux dating to a number of years ago and had reached a point where he has signs of disease in the esophagus from acid reflux.  He noted that the Veteran had chronic reflux and would require chronic therapy for it.  He also noted that the Veteran required gastric surgery in the past and currently had a hiatal hernia and that his colon examinations revealed diverticular disease of the left colon and he had polyps removed.  

At the April 2008 DRO hearing, the Veteran reported that he took Nexium daily, slept with his bed on a tilt, and was unable to eat four to five hours before going to bed.  He also reported that if he ate too much, he burped all the time, and if he ate too late and laid down, the acid would come back up into his throat and the only thing that relieved it was drinking water until vomiting.  

At the May 2008 VA examination, he reported significant gastroesophageal reflux symptoms for which he required daily medication and surveillance endoscopies to monitor for neoplastic changes in the esophagus.   His treatment included Proton Pump Inhibitors, restricted diet, Nexium, and an elevated head of the bed.  The Veteran reported there was no period of incapacitation due to stomach or duodenal disease, no episodes of hematemesis or melena, and no history of diarrhea.  The Veteran reported daily or more gnawing or burning pain for one to two hours occurring one to several hours after eating at night; belching, pain, and vomiting daily or more often occurring 30 minutes to one hour after eating; and daily nausea.  The examiner noted no signs of significant weight loss or malnutrition and no anemia.  The examiner noted no tenderness on abdominal examination, but deep palpation of epigastnum resulted in reflux of stomach contents but without vomiting during this exam.  The examiner noted the Veteran was retired due to the arthritic condition of his knees and right shoulder.  The examiner diagnosed chronic acid peptic disorder, duodenal ulcer disease resolved after Bilroth I surgical procedure due to the acid peptic disorder, post-gastrectomy hiatal hernia and gastroesophageal reflux disease secondary to the treatment of the duodenal ulcer, and non-erosive gastritis of anastomosis secondary to treatment of the ulcer.

A June 2008 statement from the Veteran's son reported that the Veteran had continued pain, restricted diet, extreme heartburn, and sleepless nights.  

In his August 2009 notice of disagreement, the Veteran reported epigastric distress two to three times per week with included nausea and fever.  September 2009 private treatment records noted his stomach problems were worse this year as he was up several times during each night vomiting.  He continued to take Nexium.  In October 2009, he continued to report vomiting in the evenings and the diagnoses were stable acid reflux; IBS, doing better on Align, and stable divercula disease.

At the May 2011 Board hearing, the Veteran testified that his symptoms included burping everyday; vomiting three to four times per week, sometimes twice in one night; and burning.  He testified that he slept with his bed up on six inch blocks and kept a restricted diet.  He testified that he had spells that last two days which occur four to five times per month with vomiting and burping and he has to sit and does not feel like he can eat or do anything.  He testified that this caused problems brushing his teeth since he was unable to bend over and he raised his sink to accommodate his condition.  He also testified that he had a small hiatal hernia which also contributed to the burping and vomiting and sternum pain.  He further testified that he had not lost weight over the years. 

In light of the above, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.  As noted above, the maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  Here, while symptoms of pain and vomiting are noted, there has been no evidence of material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

A higher evaluation is not warranted for post gastrectomy syndromes under DC 7308 as the record does not show characteristic mild circulatory symptoms after meals with diarrhea and weight loss.  A higher evaluation is not warranted for duodenal ulcer under DC 7305 as the evidence does not demonstrate impaired health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more at least four or more times a year.  

The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For these reasons, the Board finds that the Veteran's gastric disorder has not been manifested by symptomatology more nearly approximating a rating in excess of 30 percent prior to October 9, 2012.  Because the preponderance of the evidence is against an increased rating in excess of 30 percent for the service-connected disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

B.  Since October 9, 2012

At the October 2012 VA examination, the Veteran reported heartburn two hours after eating, nocturnal reflux, frequent belching and burping; vomiting on a daily basis, sometimes food and sometimes bile.  The Veteran reported that he lost 20 pounds in the last few months, and the weight chart showed he lost 10 pounds.

Resolving all reasonable doubt in the Veteran's favor, these findings warrant a 60 percent rating under DC 7346.  A 60 percent rating is the maximum rating under DC 7346.  The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

II.  TDIU

In an April 2015 statement, the Veteran's representative contended that TDIU was warranted as of 2008.  He stated that there was support for this in the May 2008 and October 2012 VA examinations.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In an April 2015 rating decision the RO granted entitlement to TDIU effective March 1, 2015.  

For TDIU claims, the Court has held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating. 38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As this Board decision increases the Veteran's rating to 60 percent for gastric disorder effective October 9, 2012, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) on, at least October 9, 2012.  

On the Veteran's April 2015 application for increased compensation based on unemployability, he indicated that he last worked full time in September 1999 and became too disabled to work in October 2004, his most recent occupation was at Millwright automotive factory, and he had a high school education.  

The October 9, 2012 VA examiner determined, based on the fact that the Veteran's gastrointestinal problem interfered with the treatment of his arthritis as he is unable to take NSAIDs to treat arthritis due to his foregut disorder, in aggregate, it is more likely than not that these problems render him unable to secure or follow a substantially gainful occupation.  In a January 2009 letter, Dr. Lee also noted that the Veteran cannot take nonsteroidals due to gastrointestinal side effects.  Based on the above, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment and TDIU is warranted effective March 1, 2015.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   


ORDER

Prior to October 9, 2012, an initial rating in excess of 30 percent for gastric disorder is denied.

Effective October 9, 2012, a rating of 60 percent for gastric disorder is granted.

An effective date of October 9, 2012 for TDIU is granted.

REMAND

The Veteran requested a videoconference hearing in his October 2012 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

The Veteran's claim for TDIU prior October 9, 2012 is inextricably intertwined with his pending claims for service connection for left ear hearing loss, entitlement to an initial compensable rating for right ear hearing loss, and entitlement to an effective date prior to May 25, 2010 for right ear hearing loss.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  The RO should include consideration of whether referral for extraschedular consideration should his combined scheduler rating not meet the schedular requirements.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a videoconference hearing in accordance with applicable procedures.

2.  Readjudicate the claim for entitlement to an earlier effective date for TDIU prior to October 9, 2012, to include whether referral for extraschedular consideration is warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


